UNITED sTA'rEs DISTRICT coURT AUE ~ 5 gm

FOR THE DISTRICT 0F COLUMBIA c§::,,k, U_S_ D]stn_ct & 8
rts for the Distrfct cfa
KEVIN BALLANCE, )
Petitioner, §
v. § Civil Action No. 10-0864
CARLTON L. PEEPLES, et al., §
Respondents. §
MEMORANDUM OPINION

This matter comes before the Court on review of petitioner’s application to proceed in
forma pauperis and his pro se petition for a writ of mandamus. The Court will grant the
application and deny the petition.

Petitioner is a Virginia state prisoner, Compl. at l, and he seeks a writ of mandamus to
compel the Director and the Chief of the Criminal Investigative Division of the Federal Bureau
of Investigation to investigate the criminal conspiracy described in his complaint, see generally
z`a’. at 5-26.

Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff. " Coancz`l of and for the Blind of Delaware County Valley v. Regan, 709 F.Zd 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing
that [his] right to issuance of the writ is ‘clear and indisputable."’ Gulfstream Aerospace
Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (l988) (citing Bankers Life & Cas. C0. v.

Holland, 346 U.S. 379, 384 (1953)). Where the action petitioner seeks to compel is

discretionary, he has no clear right to relief and mandamus therefore is not an appropriate
remedy. See, e.g., Heckler v. Ringer, 466 U.S. 602, 616 (1984). Petitioner does not establish
any of these elements.

As the Supreme Court recognizes, "an agency’s decision not to prosecute or enforce,
whether through civil or criminal process, is a decision generally committed to an agency’s
absolute discretion." Heckler v. Chaney, 470 U.S. 821, 831 (1985). Petitioner cannot compel
a criminal investigation by any law enforcement agency by means of a writ of mandamus. See
Otero v. U.S. Attorney General, 832 F.2d l4l, 141-42 (llth Cir. l987) (per curiam) ("First,
a private citizen has no judicially cognizable interest in the prosecution or non-prosecution of
another," and "[s]econd, prosecutorial discretion may not be controlled by a writ of
mandamus."); Jafree v. Barber 689 F.2d 640, 643 (7th Cir. 1982) (affirming dismissal of
mandamus petition on the ground that court cannot compel "[i]nitiation of a criminal
investigation by the F.B.I.," which " is clearly a discretionary act"); Stamper v. United States,
No. 1208 CV 2593, 2008 WL 4838073, at *3 (N.D. Ohio Nov. 4, 2008) ("Mandamus cannot
be used to compel the Attorney General or the United States Attorney to conduct investigations
or prosecute alleged civil rights violations. ").

An Order consistent with this Memorandum Opinion is issued separately.

/~é¢¢¢¢/M/

United §tz{t District :ludge

DATE; 7/;£»//1>